UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-2294



FRANKLIN D. HOWLETT,

                                               Plaintiff - Appellant,

          versus


SCHOOL BOARD OF THE CITY OF NORFOLK,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-00-168-2)


Submitted:   August 31, 2001             Decided:   September 26, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin D. Howlett, Appellant Pro Se. Bernard Anthony Pishko,
John Yulee Richardson, Jr., Daniel R. Hagemeister, CITY ATTORNEY’S
OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklin D. Howlett appeals the magistrate judge’s order

granting summary judgment to his former employer and order denying

a motion to reconsider under Fed. R. Civ. P. 60(b).    We have re-

viewed the record and the magistrate judge’s opinions and find no

reversible error.*   Accordingly, we affirm on the reasoning of the

district court.   See Howlett v. School Board of the City of Nor-

folk, No. CA-00-168-2 (E.D. Va. Sept. 15, 2000) (for reasons as

stated from the bench); Howlett v. School Board of the City of

Norfolk, No. CA-00-168-2 (E.D. Va. filed Apr. 9, 2001; entered

Apr. 10, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


                                 2